Exhibit 10.2

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

RATE SCHEDULE

 

THIS RATE SCHEDULE IS MADE THIS 19th DAY OF APRIL 2005

 

Between:

 

HSBC Holdings plc whose registered office is 8 Canada Square, London, E14 5HQ
(Registered Number 617987) which shall hereinafter be referred to as “HSBC”;
and:

 

Kanbay Europe Ltd. of Compass House, Vision Park, Histon Cambridge, CB4 9AD UK
(Registered Number 3282049) which shall hereinafter be referred to as
“Consultant”.

 

WHEREAS

 

This Rate Schedule establishes the rates applicable to the Services to be
delivered by Consultant and/or Consultant Affiliates to HSBC and/or HSBC Group
Members during the Term hereof.

 

1              Introduction

 

1.1             Unless otherwise mutually agreed by the parties in writing, the
Services affected by this Rate Schedule shall be delivered under the Consultancy
Services Global Supply Agreement dated April 19th, 2005 between the parties (the
“Terms and Conditions”).  Unless otherwise stated herein, all capitalized terms
appearing in this Rate Schedule shall have the meanings ascribed to them in the
Terms and Conditions.

 

1.2             For the on-going management of this Rate Schedule, Consultant
shall procure that Kanbay Incorporated Inc. (“Kanbay”) will undertake the
responsibilities assigned to Kanbay hereunder.

 

1.3             The interpretation and construction of this Rate Schedule shall
be subject to the following:

 

(a)              reference to:

 

(i)                  a document or agreement, or a provision of a document or
agreement, is to that document, agreement or provision as amended, supplemented,
replaced or novated; and

 

(ii)               a party to this Rate Schedule or to any other document or
agreement includes a permitted substitute or a permitted assign of that party;

 

(b)              a singular word includes the plural, and vice versa;

 

(c)               if an example is given of anything (including a right,
obligation or concept), such as by saying it includes something else, the
example does not limit the scope of that thing; and

 

(d)              the headings to clauses are for reference purposes only and
shall not affect the interpretation or construction of the clauses.

 

--------------------------------------------------------------------------------


 

2              Term

 

2.1             The term of this Rate Schedule (the “Term”) shall commence on
April 1, 2005 (the “Effective Date”) and expire on December 31, 2007 (the
“Expiration Date”).

 

2.2             HSBC and Kanbay shall commence good faith negotiations regarding
the renewal or replacement of this Rate Schedule no later than six months before
the Expiration Date.  Consultant shall procure that Kanbay will commence such
negotiations.

 

3              Commercial Terms

 

3.1             All Charges shall be as specified in the applicable SoW.  Unless
otherwise mutually agreed the Charges for any Services to be performed by
Consultant Personnel on a time and materials basis shall be determined using the
rates and terms specified in this Rate Schedule and in particular, those rates
and terms set out in Exhibit A to this Rate Schedule.

 

3.2             HSBC and Consultant shall procure that when HSBC and/or HSBC
Group Members and Consultant and/or Consultant Affiliates enter into SoWs, such
SoWs shall be made in accordance with the rates and terms specified in this Rate
Schedule.

 

4              Confidentiality

 

4.1             The signatories of this Rate Schedule shall and shall procure
that their employees, agents and contractors and in the case of Consultant, the
Consultant Affiliates and in the case of HSBC, the HSBC Group Members to, at all
times, maintain strict confidentiality of the provisions of this Rate
Schedule except (a) where required by law or regulation (including by the
Financial Services Authority) to disclose such information; or (b) with the
prior written consent of the other party.  If a party should be required by law
or regulation to make a disclosure of this Rate Schedule as referred to in
clause 4.1(a), the disclosing party shall so far as lawful promptly inform the
other party in writing of such a requirement and provide reasonable assistance
if that other party wishes to challenge the requirement to make the disclosure.

 

4.2 HSBC and Consultant shall be permitted to disclose this Rate Schedule to
HSBC Group Members and Consultant Affiliates provided such disclosure is
strictly necessary for the purposes of or in connection with this Rate
Schedule and/or the Terms and Conditions and/or a SoW and provided that HSBC and
Consultant shall each ensure that HSBC Group Members and Consultant Affiliates
respectively comply with the confidentiality requirements of this Rate
Schedule as if they were parties to it.

 

4.3             Each party acknowledges that damages will not be an adequate
remedy for any breach of Clause 4 and shall not seek to resist an application
for an injunction in respect of any breach or threatened breach of Clause 4 on
the grounds that there is an alternative adequate remedy in damages.

 

5              Termination

 

5.1    This Rate Schedule shall terminate:

 

5.1.1   immediately on the exercise by HSBC of any right in Clause 18.1 of the
Terms and

2

--------------------------------------------------------------------------------


 

Conditions;

 

5.1.2   subject to Clause 5.1.3, immediately on written notice by HSBC to
Consultant if Consultant fails to cure any material or persistent default of any
provision of this Rate Schedule within thirty (30) days of written notice
requiring the default to be remedied;

 

5.1.3   immediately on written notice by HSBC to Consultant if Consultant
commits a breach of Clauses 4, 6 or 8 of this Rate Schedule; or

 

5.1.4   upon HSBC providing to Consultant at least one hundred and eighty days
(180) prior written notice of the termination of this Rate Schedule for any
reason whatsoever (including for HSBC’s convenience).

 

5.2             For the avoidance of doubt, termination of this Rate
Schedule shall subject to Clause 11.3, terminate the obligations in this Rate
Schedule of Consultant and HSBC respectively.  Notwithstanding the foregoing, in
the event that HSBC terminates this Rate Schedule pursuant to Clause 5.1.4
above, HSBC’s payment obligations (if any) under Attachment 1 shall survive such
termination, and HSBC shall make any such payments as described therein.

 

6              Publicity

 

6.1             Consultant shall not and shall procure that all Consultant
Affiliates and Consultant Personnel do not, disclose the making of this Rate
Schedule in any journal magazine or publication or any other medium or otherwise
use HSBC’s or the HSBC Group Members’ names or logos (including any trade marks)
in any of its advertising or publicity material without HSBC’s prior written
consent which may be withheld or given in HSBC’s absolute discretion.

 

6.2             Notwithstanding Clause 6.1 however, Consultant and Consultant
Affiliates may include a reference to the name of HSBC Holdings plc and/or the
specific legal entity name of any HSBC Group Member which uses their Services
(and not, for the avoidance of doubt, any of HSBC’s logos or trade marks or any
reference to other HSBC Group Members) on their lists of clients.

 

7             Disputes

 

7.1             If at any time a dispute arises out of or in connection with
this Rate Schedule, HSBC and the Consultant shall in the first instance meet in
good faith with a view to resolving the dispute within a period of ten
(10) Business Days from the day the dispute first arises.

 

7.2             Should the parties not be able to resolve the dispute within the
ten (10) Business Days, then both parties shall refer the matter to their own
appropriate level of senior management respectively for resolution.

 

7.3             If the relevant senior management are unable to resolve the
dispute within a further ten (10) Business Days, then the parties will attempt
to settle the dispute by mediation in accordance with the Centre for Dispute
Resolution (CEDR) Model Mediation Procedure. To initiate mediation the
initiating party must give notice in writing to the other party and send a copy
of the notice to CEDR.  The mediation will start not later than ten
(10) Business Days after the

 

3

--------------------------------------------------------------------------------


 

notice.  Subject to clause 7.5, the parties agree not to commence any court
proceedings in relation to the dispute until they have attempted to settle the
dispute by mediation and that mediation has either terminated or failed.

 

7.4             Unless otherwise agreed in writing, the costs of any mediation
carried out pursuant to this clause 7 shall be shared equally between the
parties.

 

7.5             Nothing in this Rate Schedule shall prevent either party from
taking such action as it deems appropriate (including any application to a
relevant court) for injunctive or other emergency or interim relief.

 

8              Assignment

 

8.1             Consultant shall not without the prior written consent of HSBC
assign, sub-contract, transfer or part with any right or obligation under this
Rate Schedule nor any part thereof nor delegate any of its responsibilities or
obligations hereunder.

 

8.2             HSBC may assign, transfer, part with or sub-contract any of its
rights, responsibilities or obligations under this Rate Schedule without the
prior consent of the Consultant.

 

9              Variation

 

No variation to this Rate Schedule shall be effective unless in writing and
signed by a duly authorised officer of each of HSBC and Consultant.

 

10        Counterparts

 

This Rate Schedule may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

11       General

 

11.1                  Entire Rate Schedule

 

The provisions of this Rate Schedule, as amended, shall constitute the entire
agreement and understanding between the parties with respect to its subject
matter and, unless otherwise expressly provided, supersede all prior agreements,
representations, statements, negotiations and undertakings (other than
representations made fraudulently).

 

11.2                  Severability

 

If any provision of this Rate Schedule is held by a court to be invalid or
unenforceable and can be deleted without altering the essence of the Rate
Schedule, the unlawful provision will be severed and the remaining provisions
will remain in full force or effect.

 

11.3                  Survival

 

Clauses 4, 5, 6, 7, 8, and 11 and all other provisions of this Rate
Schedule intended to survive termination shall survive termination as the
context requires.

 

11.4                  Waiver

 

No relaxation, forbearance, delay or negligence by either party in enforcing any
of the terms and conditions of this Rate Schedule or the granting of time by
either party to the

 

4

--------------------------------------------------------------------------------


 

other shall prejudice affect or restrict the rights and powers of that party. 
No waiver of any terms or conditions of this Rate Schedule shall be effective
unless made in writing and signed by the party against which enforcement of the
waiver is sought.  The waiver of any breach of any term or condition of this
Rate Schedule shall not be construed as a waiver of any subsequent breach of any
term or condition whether of the same or different nature.  Except where
otherwise explicitly agreed all remedies in this Rate Schedule are cumulative
and not exclusive of any other remedy or right in this Rate Schedule or at law.

 

11.5                  Third Parties

 

Except as set forth in this Rate Schedule and throughout the Rate Schedule in
relation to HSBC Group Members and Consultant Affiliates, nothing in this Rate
Schedule is intended to, nor shall create any right enforceable by any third
party or person not a party to this Rate Schedule and the Contracts (Rights of
Third Parties) Act 1999 shall not otherwise apply to this Rate Schedule.  The
consent of a third party (including an HSBC Group Member or a Consultant
Affiliate other than Kanbay) shall not be required for the amendment, variation
or termination of this Rate Schedule.

 

11.6                  No Partnership

 

No part of this Rate Schedule is intended to create or record any employment,
partnership, joint venture, agency or other such relationship between HSBC, HSBC
Group Members and the Consultant or Consultant Affiliates or Consultant
Personnel).  For the avoidance of doubt all Consultant Personnel shall remain
employees or suppliers to the Consultant or Consultant Affiliates, and shall not
be regarded as employees, agents, contractors or representatives of any HSBC or
HSBC Group Member.

 

11.7                  Governing Law

 

This Rate Schedule shall be governed in all respects by the Laws of England and
Wales and the parties submit to the exclusive jurisdiction of the English Courts

 

 

IN WITNESS WHEREOF, the parties have executed this Rate Schedule as of the dates
accompanying the signatures of their respective authorized representatives
below.

 

KANBAY EUROPE LIMITED

HSBC HOLDINGS plc

 

 

Signed

 

 

Signed

 

 

 

 

 

 

 

Name

 

 

Name

 

 

 

 

 

 

 

Title

 

 

Title

 

 

 

 

 

 

 

Date

 

 

Date

 

 

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

 

1.                   FTE and Contract Year Definitions.

 

For purposes of this Rate Schedule, a Full Time Equivalent (“FTE”) means a
minimum of [***] of billable Services provided by Consultant Personnel during a
Contract Year (defined below).

 

Consultant Personnel working onsite at HSBC’s and/or HSBC Group Member’s
facilities outside of India are referred to herein as “Onsite FTEs”.  Consultant
Personnel working offshore at the Kanbay’s India facilities or HSBC’s and/or
HSBC Group Member’s India facilities are referred to herein as “Offshore FTEs”,
[***].

 

FTEs, which shall be assigned to provide Services under SoWs, shall include
personnel possessing a mix of experience and skill levels as required to provide
the Services.  HSBC and/or HSBC Group Members shall advise Consultant and/or any
Consultant Affiliate of their need for Services, and Kanbay shall manage all
staffing of the FTEs in consultation and agreement with HSBC or the relevant
HSBC Group Member.

 

[***]

 

A “Contract Year” shall mean a period of twelve months between the 1st of
January and the 31st December for any year.  In relation to this Rate Schedule,
the following specific Contract Years shall refer to each of the three following
periods:

 

Contract Year 1 shall mean the period from April 1, 2005 through December 31,
2005;

Contract Year 2 shall mean the period from January 1, 2006 through December 31,
2006; and Contract Year 3 shall mean the period from January 1, 2007 through
December 31, 2007.

 

2.                   Rates and Conditions.

 

Subject to the conditions set forth in this Rate Schedule, Consultant and/or any
Consultant Affiliate shall provide Offshore FTEs and Onsite FTEs to HSBC and or
the relevant HSBC Group Members at the hourly rates set forth on Exhibit A,
which is attached hereto and incorporated herein. Rates for locations or
designations other than as stated in Exhibit A will be negotiated on a
case-by-case basis, at which time the parties will also classify the applicable
positions as either Offshore FTEs or Onsite FTEs (based on the principles stated
in Section 1 above) for purposes of this Rate Schedule.

 

In consideration of the rate stated on Exhibit A for [***], HSBC and/or HSBC
Group Members intend to acquire, via qualifying SoWs, an aggregate of Services
from Consultant and/or any Consultant Affiliate totaling [***] or more FTEs
(comprising either Onsite or Offshore) during Contract Years 1, 2 and 3 of this
Rate Schedule, subject to the following provisions:

 

a)                  The [***] FTE covered by the Existing SoWs (stated in
Section 3 below) shall be paid by [***] irrespective of the FTE utilized by HSBC
and the HSBC Group Members during Contract Years 1, 2 and 3.

 

b)                 If HSBC and/or HSBC Group Members do not acquire, via
qualifying SoWs, a total of [***] or more FTEs  (including the [***] FTE
provided to HTSU via the Existing SoWs) by the end of

 

6

--------------------------------------------------------------------------------


 

Contract Year 3, [***] provided to HTSU by the Existing SoWs and the number of
all Onsite and Offshore FTE hours actually invoiced under qualifying SoWs for
Contract Years 1, 2 and 3 (referred to as “A” in Formula 1 below).  Such invoice
shall be based on [***] per Contract Year per FTE.

 

Formula 1: Invoice amount = [***]

 

c)                  If HSBC and/or HSBC Group Members acquire, via qualifying
SoWs, [***] or more FTEs (including the [***] FTE provided to HTSU via the
Existing SoWs ), but less than [***] FTEs, by the end of Contract Year 3,
[***].  This additional payment shall not apply to the [***] FTE provided to
HTSU via the Existing SoWs.

 

Formula 2: Invoice amount = [***]

 

However, if the amount of any invoice resulting from Formula 2 exceeds the
amount that would have paid for [***], then HSBC (or at HSBC’s direction any one
or more of the HSBC Group Members) shall have the option to pay this [***]
amount instead [***] rather than pay the amount determined from the calculation
using Formula 2. [***].

 

Invoice amount = [***]

 

Where [***] Total number of FTE (both Onsite and Offshore) hours actually
invoiced by Consultant and Consultant Affiliates under qualifying SoWs during
Contract Years 1, 2 and 3.

 

d)                 It is the parties’ intent to achieve an average leverage
ratio of [***] by the end of the Term of this Rate Schedule. The parties will
review leverage ratios (both to date and forecast) during the quarterly reviews
described in Clause 7 below, and if it appears that the minimum leverage ratio
will not be achieved by the end of the Term of this Rate Schedule, the parties
will conduct good faith discussions regarding a rate increase for future
Services or another mutually acceptable resolution.

 

e)                  If during a Contract Year any particular SoW is cancelled,
then the parties will promptly meet and conduct good faith discussions regarding
the inclusion of the FTE within the SoW towards the aggregate total of [***] FTE
or a reduction in the aggregate total of [***] FTE.

 

f)                    If an aggregate of [***] or more FTEs has been acquired
through qualifying SoWs during Contract Years 1, 2 and 3, then the parties will
promptly meet and conduct good faith discussions regarding a new rate
schedule for future Services upon mutually acceptable terms.  For the avoidance
of doubt, the rates established herein shall continue to apply during the Term
until the parties agree otherwise.

 

3.                   Existing SoWs.

 

The parties specifically agree that, as of January 1, 2005, the FTEs currently
being provided by Kanbay to HTSU [***] under the five existing SoWs specified
below (the “Existing SoWs”) shall count toward the FTE utilization commitment. 
The five Existing SoWs that count toward the FTE commitment are as follows:

 

7

--------------------------------------------------------------------------------


 

1.

SoW with Effective Date of February 1, 2003 and having a Three (3) Year Initial
Term (as amended) covering [***] FTE per annum.

 

 

2.

SoW with Effective Date of February 1, 2003 and having a Four (4) Year Initial
Term (as amended) covering [***] FTE per annum.

 

 

3.

SoW No. 2004-2YR (Effective Date of January 1, 2004) covering [***] FTE per
annum.

 

 

4.

SoW No. 2004-3YR (Effective Date of January 1, 2004) covering [***] FTE per
annum.

 

 

5.

SoW No. 2004-4YR (Effective Date of January 1, 2004) covering [***] FTE per
annum.

 

For purposes of calculating FTE utilization during the Term the above Existing
SoWs shall account for [***] FTE comprising:

 

Contract Year 1 - [***]; Contract Year 2 - [***]; and Contract Year 3 - [***].

 

For purposes of calculating FTE utilization during Contract Year 1, all Services
acquired during the period from January 1, 2005 through March 31, 2005 under the
Existing SoWs (as defined above) shall be included in the numbers of FTEs
utilized during Contract Year 1, except that the rates stated in the Existing
SoWs shall remain unaltered.  For purposes of these FTE commitments, [***] to
determine the number of Offshore FTEs utilized during the applicable Contract
Year.

 

The parties specifically agree that any statement of work in existence between
Consultant and/or any Consultant Affiliate and HSBC and/or any HSBC Group Member
as at the Effective Date of this Rate Schedule shall also qualify to be counted
towards the FTE utilization commitment pursuant to this Rate Schedule. [***]. 
Any statement of work entered into subsequent to the Effective Date and not
subject to the Terms and Conditions shall also qualify to be counted towards the
FTE utilization commitment pursuant to this Rate Schedule.

 

4.                   [***]

 

[***]

 

5.                   Early Payment Discount Option.

 

Consultant and/or any Consultant Affiliate shall provide HSBC and/or HSBC Group
Members with a [***] early payment discount option on all fees for Onsite FTE
time and materials Services only.  Consultant and/or any Consultant Affiliate
will provide such discount, provided that the invoice containing such fees (less
the discount and any associated taxes) is paid by HSBC or the relevant HSBC
Group Member [***] after the date of invoice.  Consultant and/or any Consultant
Affiliate will, on each invoice that includes fees for Onsite FTE, state the
amount of the early payment discount for that invoice and give HSBC or the
relevant HSBC Group Member the option to either (i) accept the discount by
paying the invoice early as stated herein, or (ii) not accept the discount and
pay the full invoice amount as stated.

 

6.                   Special Projects.

 

Kanbay and HSBC agree that the rates and commitments set forth herein shall not
apply to Consultant’s and/or any Consultant Affiliate’s performance of special
projects requested by HSBC and/or HSBC Group Members that require Consultant
and/or any Consultant Affiliate to

 

8

--------------------------------------------------------------------------------


 

provide personnel possessing special skills distinct from those skills generally
possessed by Consultant’s Personnel providing the Services under this Rate
Schedule (“Special Projects”).  Special Projects must be designated as such on
the applicable SoWs.  Special Projects performed on a time and materials basis
will be paid based on hourly rates which shall be agreed upon by the parties. 
HSBC and/or any HSBC Group Member and Consultant and/or any Consultant Affiliate
may also agree to perform Special Projects as Fixed-price Engagements or
Not-to-exceed Engagements.

 

In the event that the parties enter into any SoWs for a Special Project, the
applicable SoW will indicate whether the parties have agreed to a “FTE
equivalent” number for such project which will qualify to be counted towards the
commitments set forth in Section 3 above.

 

7.                   Project Managers, Status Reports and Quarterly Reviews.

 

HSBC and Kanbay will each designate one Project Manager to monitor and manage
the activities of the parties under this Rate Schedule who shall meet quarterly
to review and discuss current utilization, leverage ratio and future forecasts
in order to evaluate the status of the total commitment and take any action
necessary.

 

The Kanbay Project Manager shall deliver to the HSBC Project Manager a Quarterly
Status Report detailing the number of Offshore FTEs and Onsite FTEs utilized by
over the preceding months along with the respective leverage ratios.  If any
Status Report reveals excessive under- or over-utilization of Consultant
Personnel, the parties will negotiate in good faith regarding an appropriate
adjustment to the schedule of Services to be performed, the number of FTEs to be
utilized, and/or the fees to be paid for the Services.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Rate Table

 

[***]

 

Rates for locations or designations other than as stated above will be
negotiated on a case-by-case basis, at which time the parties will also classify
the applicable positions as either Offshore FTEs or Onsite FTEs for purposes of
this Rate Schedule.

 

The parties agree and Consultant shall procure Kanbay to agree that in respect
of the UK rates for Offshore FTE, and any future countries where it is necessary
to invoice in a currency other than US Dollars, the invoice amount shall be
converted to the specified currency using the conversion rate as at the close of
business for such currency from U.S. Dollars as published in the last U.S.
edition of the Wall Street Journal of the month for which the invoices are
applicable.

 

The parties agree and Consultant shall procure Kanbay to  agree that the above
rates will be increased or decreased by a reasonable percentage, as agreed to by
the parties before the beginning of each new Contract Year, based upon reliable
national salary data for the U.S., India and any other relevant location, i.e.
Hong Kong, United Kingdom, etc.  The parties shall mutually agree as to the
survey, index or method to be used for the purpose of calculating yearly
adjustments to the rates.

 

10

--------------------------------------------------------------------------------